              Case 5:18-cv-00388-TES Document 20 Filed 11/13/18 Page 1 of 10



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                      MACON DIVISION

VC MACON GA, LLC,                                    )
                                                     )
         Plaintiff,                                  )
                                                     )
vs.                                                  )    Civil Action No. 18-cv-00388-TES
                                                     )
VIRGINIA COLLEGE, LLC and                            )
EDUCATION CORPORATION OF                             )
AMERICA,                                             )
                                                     )
         Defendants.                                 )

       PLAINTIFF'S RESPONSE TO DEFENDANT VIRGINIA COLLEGE, LLC, ITS
     PARENT DEFENDANT EDUCATION CORPORATION OF AMERICA, AND ITS
      AFFILIATE NEW ENGLAND COLLEGE OF BUSINESS AND FINANCE, LLC'S
    EMERGENCY MOTION FOR THE APPOINTMENT OF A RECEIVER AND ENTRY
     OF A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

          COMES NOW PLAINTIFF VC MACON GA, LLC, by and through counsel, and

responds to Defendant Virginia College, LLC, its Parent Defendant Education Corporation of

America, and Its Affiliate New England College of Business And Finance, LLC's Emergency

Motion for the Appointment of A Receiver And Entry of A Temporary Restraining Order And

Preliminary Injunction as follows.

         I.       Equity Begets Equity

         There are a number of recognized traditional maxims of equity, several of which are

applicable to the case at bar, namely: (1) equity follows the law 1, (2) one who comes into equity

must come with clean hands, (3) one who seeks equity must do equity 2, and (4) equitable

remedies are given as a matter of grace or discretion, not of right. Slater v. U.S. Steel Corp., 820


1
  Also, see, OCGA § 23-1-6 "Equity is ancillary, not antagonistic, to the law; hence, equity follows the law where
the rule of law is applicable and follows the analogy of the law where no rule is directly applicable."
2
  Also, see, OCGA § 23-1-10 "He who would have equity must do equity and must give effect to all equitable rights
of the other party respecting the subject matter of the action."


{00166613 1 }
           Case 5:18-cv-00388-TES Document 20 Filed 11/13/18 Page 2 of 10



F.3d 1193, 1248 (11th Cir. 2016), reh'g en banc granted, opinion vacated (Aug. 30, 2016), on

reh'g en banc sub nom. Slater v. United States Steel Corp., 871 F.3d 1174 (11th Cir. 2017), citing

1 Dan B. Dobbs, Law of Remedies § 2.3(4) n.7 (2d ed.1993) at FN 207.

         It is axiomatic that equity demands that "[one] who seeks equity must do equity." Alps S.,

LLC v. Ohio Willow Wood Co., 808CV1893T35MAP, 2013 WL 12164771, at 2 (M.D. Fla.

Mar. 19, 2013). A diligent creditor shall not needlessly be interfered with in the prosecution of

his legal remedies. O.C.G.A. § 23-1-22.

         In the present action, Plaintiff is the landlord of the current Virginia College location in

Macon, Georgia. Additionally, the principals of Plaintiff are also the principals of the owner of

the property currently housing the Virginia College location in Baton Rouge, Louisiana. Neither

Plaintiff nor its principals are large national real estate holding companies. Instead the principals

are 2 individuals from Mississippi who are themselves indebted to lenders in reliance upon the

representations made by Defendants as an inducement to enter leases in Macon, Georgia and

Baton Rouge, Louisiana. Should Plaintiff and its counterpart in Baton Rouge not be promptly

made whole by Defendants, it is very likely that their next stop is bankruptcy court.

         Defendants' motion is grounded in equity. In a highly unusual move, Defendants seek the

appointment of a Receiver to preside over Defendants' own affairs. Defendants essentially admit

they are incapable of managing their affairs and paying their debts as they come due. Plaintiff

suggests that Defendants' current financial difficulties are self-inflicted. Plaintiff directs the

Court's attention to Docket # 19-2 (the "Puffer Decl.") in the Northern District of Alabama,

CAFN 18-cv-01698-AKK styled Education Corporation of America, et al. v. U.S. Department of

Education (the "Alabama action"). In ¶¶13-14 and Exhs. D-E of the Puffer Decl., the declarant

shows that Defendants "have sufficient available cash, budgeted for that purpose, to make these


{00166613 1 }                                    -2-
            Case 5:18-cv-00388-TES Document 20 Filed 11/13/18 Page 3 of 10



[lease] payments." Also, see, p. 22 of the Puffer Decl. where Defendants acknowledge cash on

hand in the amount of $17,722,107.63 as of October 15, 2018. In other words, Defendants

intentionally withheld lease payments to Plaintiff, which Plaintiff suggests is a strategy or tactic

to extract concessions. See, p. 15 of Docket # 19-1 (the "Swartzwelder email") in the Alabama

action, where Swartzwelder 3 admits "One aspect of this strategy has been to delay certain rent

payments while we continue our negotiations [with landlords]." The fact that Defendants failed

to pay rent when money was available coupled with the fact that Defendants intentionally

withheld payment was a strategy to pressure Plaintiff suggests unclean hands on the part of

Defendants.

           Moreover, for unexplained reasons there is evidence indicating that cash on hand

belonging to Defendant Virginia College is actually held by Monroe Capital, who according to

Defendants is part of the aggregation of lenders who will bid for the assets of ECA as the

"Stalking Horse" once a Receiver is appointed. See, p. 9 of Docket # 2 of the Alabama action

(the "Alabama Emergency Motion"). Also, See, p. 22 of the Puffer Decl. where Defendants

acknowledge cash on hand in the amount of $17,722,107.63 as of October 15, 2018. These facts

inexorably give rise to alter ego questions. Money belonging to Virginia College, and by

extension owed to Plaintiff, is in the possession of a party who ultimately may be part of the

purchasing group after debts and obligations have been wiped away. Defendants need to clean

their hands as part of and as a condition to their request for relief from this Court.

            II.      Plaintiff's Support is Conditioned

           Nevertheless, as mentioned during the TRO hearing on November 6, 2018 Plaintiff

supports Defendants' request for appointment of a Receiver upon several conditions outlined

below.

3
    Roger L. Swartzwelder is the EVP, General Counsel and Chief Compliance Officer for ECA.

{00166613 1 }                                          -3-
           Case 5:18-cv-00388-TES Document 20 Filed 11/13/18 Page 4 of 10



                a.      Approval of Restructuring Plan

                        To date Plaintiff has seen no Restructuring Plan. Plaintiff cannot agree to

         any plan sight unseen.

                b.      Plaintiff Cannot Be Afforded Lesser Rights Than Under Bankruptcy

                        As the Court has astutely observed, Defendants are effectively debtors-in-

         possession and seek bankruptcy protection without actually filing a bankruptcy petition.

         In other words, they want the benefits of bankruptcy without the burden. Plaintiff cannot

         agree to such a one-sided result. In fact, in some respects Plaintiff would be better off in

         bankruptcy. For example, the enforcement of post-petition claims or the enforcement of

         claims through an adversary proceeding. A trustee or debtor-in-possession ("DIP") has

         the authority under Section 365, in the exercise of business judgment and subject to court

         approval, to assume or reject an executory contract or unexpired lease (except as

         provided in Sections 765 and 766). An executory contract or lease must be assumed or

         rejected in its entirety. In order to assume an executory contract, the DIP must provide

         adequate assurance (as set forth in Section 365(f)(2)) of future performance whether or

         not there has been a default in the debtor’s performance of the executory contract or

         lease. Any party to the contract or lease can seek relief from the court to compel the DIP

         or the trustee to assume or reject the contract or lease.

                If there has been a default in the trustee’s or DIP’s performance of an executory

         contract or lease, the trustee or DIP may only assume the executory contract or unexpired

         lease under Section 356(b)(1) if the trustee or DIP: (a) with certain exceptions noted

         below, cures or provides adequate assurance of prompt cure of the default; (b)

         compensates the other party for any actual pecuniary loss resulting from such default; and


{00166613 1 }                                     -4-
            Case 5:18-cv-00388-TES Document 20 Filed 11/13/18 Page 5 of 10



          (c) provides adequate assurance of future performance under the contract or lease. There

          is no requirement to cure a default or provide adequate assurance of cure with regard to:

                  (1)     Any default involving breach of a provision relating to the insolvency or

          financial condition of the debtor before the commencement or closing of the case or any

          provision relating to the appointment of a trustee or custodian; 4 or

                  (2)     Payment of any penalty rate provided for under the lease or satisfaction of

          any provision relating to a default arising from any failure of the debtor to perform non-

          monetary obligations under the executory contract or unexpired lease, if the default is

          impossible for the trustee or DIP to cure upon assumption of the lease. However, if the

          default involves failure to operate on the leased premises in accordance with the lease,

          the default must be cured upon assumption and the trustee or DIP must compensate the

          other party to the lease for its actual pecuniary loss. 5

          In the present action Defendants are essentially asking this Court to ignore these

provisions by not requiring Defendants to bring current any past due balance. Likewise,

Defendants are asking this Court to allow them to unilaterally terminate its leases with Plaintiff

without regard to the impact upon Plaintiff. Furthermore, Defendants are asking this Court to

allow them to remain in possession, but without any recourse in favor of Plaintiff in the event of

an occurrence giving rise to liability. For example, if Defendants allowed hazardous materials

on-site or if Defendants failed to pay ad valorem taxes or maintain the property. In other words,

Defendants are requesting the Court to modify or substitute terms of the leases that would

effectively allow Defendants to affirm and at the same time reject the leases on a schedule that is




4
    11 U.S.C. §§ 365(b)(2)(A)-(C).
5
    11 U.S.C. § 365(b)(2)(D).
{00166613 1 }                                       -5-
           Case 5:18-cv-00388-TES Document 20 Filed 11/13/18 Page 6 of 10



convenient only to Defendants and without being required to surrender possession of the

premises as required under 11 U.S.C. § 365(d)(4). Plaintiff cannot agree with this result.

         However, Plaintiff can agree to a condition that requires Defendants to immediately

affirm the leases with the contemporaneous requirement that all past due amounts immediately

be brought current. Plaintiff also requests that it be allowed to enforce the terms and conditions

of the lease through litigation, if necessary.

                c.      Plaintiff Must Be Afforded a Commercially Reasonable Buyout

         11 U.S.C.A. § 502 provides in part: …

                 (b) Except as provided in subsections (e)(2), (f), (g), (h) and (i) of this section, if
         such objection to a claim is made, the court, after notice and a hearing, shall determine
         the amount of such claim in lawful currency of the United States as of the date of the
         filing of the petition, and shall allow such claim in such amount, except to the extent that-
         -…

                (6) if such claim is the claim of a lessor for damages resulting from the
         termination of a lease of real property, such claim exceeds—

                (A) the rent reserved by such lease, without acceleration, for the greater of one
                year, or 15 percent, not to exceed three years, of the remaining term of such lease,
                following the earlier of--
                    (i) the date of the filing of the petition; and

                     (ii) the date on which such lessor repossessed, or the lessee surrendered, the
                     leased property; plus

                (B) any unpaid rent due under such lease, without acceleration, on the earlier of
                such dates;….

                The schools in Macon and Baton Rouge are "Teach Out" schools. This means

         Defendants intend to close these schools and simply return the keys at a time unilaterally

         chosen by Defendants and, of course, in a manner and schedule that is inconsistent with

         the terms of the leases. Plaintiff has been informed the closing will occur sometime in

         2019, most likely in late Spring. Unlike the "Go Forward" schools, Plaintiff and its


{00166613 1 }                                     -6-
           Case 5:18-cv-00388-TES Document 20 Filed 11/13/18 Page 7 of 10



         principals face the task and expenses of re-letting and incurring unplanned if not

         substantial build-out to reconfigure the Macon and Baton Rouge properties.

                It is customary in a commercial lease setting when a tenant wishes an early

         termination for the tenant to negotiate and pay an early termination or buy-out fee among

         other possible things. The expiration date for both leases involved in this action is

         December 31, 2015; however, Defendants have offered no early termination fee.

         Moreover, the date that Defendants plan to vacate the Macon and Baton Rouge locations

         is undetermined. Plaintiff and its principals have been informed it could be anywhere

         between late Spring and mid-Autumn 2019. At best, there would still be 5 years

         remaining under the leases for which Defendants intend to simply avoid. As the Court is

         aware, Defendants believe they will be profitable as early as January 2019. Additionally,

         the Court is also aware that Defendants intend to sell the Go Forward schools debt-free as

         part of the Restructuring Plan. The unfairness and inequity is indisputable.

                Plaintiff can agree to and hereby requests a condition that requires Defendants to

         pay an early termination fee equal to the greater of one (1) year from the date of the

         Order appointing the Receiver or six (6) month from the date Defendants vacate the

         premises.

                d.      Plaintiff Should Be Awarded Attorney's Fees as a Condition

                Finally, Plaintiff should be awarded attorney's fees as a condition for appointment

         of the Receiver for 2 reasons. First, Defendants have not acted in good faith. Defendants

         want to cram down concessions it could not obtain through negotiation. Defendants

         offered a take it or leave it proposal that was not commercially reasonable. See, p. 91,




{00166613 1 }                                    -7-
           Case 5:18-cv-00388-TES Document 20 Filed 11/13/18 Page 8 of 10



         Docket # 1-1. Second, the leases provide for the recovery of attorney's fees. See, ¶24(e),

         p. 41 and ¶24(e), p. 72, Docket # 1-1.

Respectfully submitted this 19th day of October, 2018.
                                                  FLYNN & GOTTLIEB, P.A.

                                                  /s/ Jon A. Gottlieb
                                                  Jon A. Gottlieb, Esq.
                                                  Georgia Bar No. 303060
                                                  Attorneys for Plaintiff VC Macon, GA, LLC


FLYNN & GOTTLIEB, P.A.
800 Johnson Ferry Road, N.E.
Atlanta, Georgia 30342-1417
Tel: (404) 497-8000
Fax: (404) 497-8009
Email: jong@lawfg.com




{00166613 1 }                                      -8-
           Case 5:18-cv-00388-TES Document 20 Filed 11/13/18 Page 9 of 10



                                 CERTIFICATE OF SERVICE

          I hereby certify that on November 13, 2018, I electronically filed PLAINTIFF'S

RESPONSE TO DEFENDANT VIRGINIA COLLEGE, LLC, ITS PARENT DEFENDANT

EDUCATION CORPORATION OF AMERICA, AND ITS AFFILIATE NEW ENGLAND

COLLEGE OF BUSINESS AND FINANCE, LLC'S EMERGENCY MOTION FOR THE

APPOINTMENT OF A RECEIVER AND ENTRY OF A TEMPORARY RESTRAINING

ORDER AND PRELIMINARY INJUNCTION with the Clerk of Court using the CM/ECF

system which will automatically send email notification of such filing to the following attorneys of

record:

                                       Alexander B. Feinberg
                                       Ollie A Cleveland, III
                                 MAYNARD COOPER & GALE
                                     1901 Sixth Avenue North
                                Suite 2400, Regions/Harbert Plaza
                                Birmingham, Alabama 35203-2618
                                  afeinberg@maynardcooper.com
                                 tcleveland@maynardcooper.com

                                         Stuart M. Brown
                                   1201 N Market St Ste 2100
                                     Wilmington, DE 19801
                                   stuart.brown@dlapiper.com

                                     Walker Steven Stewart
                                      Jay Clifford Traynham
                                   577 Mulberry St Suite 1500
                                        Macon, GA 31201
                                   walkerstewart@hbgm.com
                                    jaytraynham@hbgm.com

          This 13th day of November, 2018.


                                              /s/ Jon A. Gottlieb
                                              Jon A. Gottlieb, Esq.
                                              Georgia Bar No. 303060
                                              Attorney for Plaintiff VC Macon, GA, LLC



{00166613 1 }
          Case 5:18-cv-00388-TES Document 20 Filed 11/13/18 Page 10 of 10




FLYNN & GOTTLIEB, P.A.
800 Johnson Ferry Road, N.E.
Atlanta, Georgia 30342-1417
Tel: (404) 497-8000
Fax: (404) 497-8009
Email: jong@lawfg.com




{00166613 1 }
